Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141510(46)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CYNTHIA C. RUZAK,                                                                                        Mary Beth Kelly
           Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                      Justices
  v                                                               SC: 141510
                                                                  COA: 288053
                                                                  Grand Traverse CC: 06-025177-NI
  USAA INSURANCE AGENCY, INC.,
           Defendant-Appellant,
  and

  JAY D. RUZAK,
             Defendant.
  _________________________________________/

          On order of the Court, the motion for reconsideration of this Court’s November
  19, 2010 order is considered, and it is GRANTED. We VACATE our order dated
  November 19, 2010. On reconsideration, the application for leave to appeal the April 27,
  2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1),
  in lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court
  of Appeals holding that the “law of the case” doctrine prohibited the panel from
  considering the defendant’s arguments regarding the renewal rule. Although the Court of
  Appeals panel that initially considered the case in 2008 remanded for the Grand Traverse
  Circuit Court to make factual determinations dating back to the insurance policy
  purchased by the plaintiff in the late 1960s, the panel did not expressly address the
  defendant’s arguments that: (a) the renewal rule does not apply when a new insurance
  policy is issued pursuant to an insured’s move to a new state; and (b) the renewal rule
  does not apply where the last change in the insurance policy did not produce a decrease in
  coverage, but an increase. We REMAND this case to the Court of Appeals for
  consideration of the defendant’s arguments in this regard. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should now be reviewed by this Court.

        We do not retain jurisdiction.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2011                       _________________________________________
         d0329                                                                 Clerk